AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of July 9, 2010 (the “Agreement”), between American Power Merger Corporation., a Nevada corporation (the “Corporation”), and American Power Corporation., a Nevada corporation (the “Parent”). WITNESSETH: WHEREAS, the Parent desires to acquire all the assets, and to assume all of the liabilities and obligations, of the Corporation by means of a merger of the Corporation with and into the Parent, with the Parent being the surviving corporation (the “Merger”); WHEREAS, the Corporation is a wholly-owned subsidiary of the Parent; WHEREAS,
